SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decisions in Newman v. Principi, 01-0945 (April 24, 2003), Kirk v. Principi, 01-1799 (May 29, 2003), and Fones v. Principi, 02-298 (June 12, 2003) and remand the cases for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004). Andrew J. Newman responds and states that he does not oppose.* Walter D. Kirk and Junior M. Fones have not responded.
To the extent the Secretary requests remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
The motions to vacate and remand are granted.

 Before filing the motions to vacate and remand, the Secretary requested continuations of the stays in the above captioned appeals. Before filing his response, Newman requested an extension of time to file his response. Those motions are granted.